 



EXHIBIT 10.53
SMITH & WESSON HOLDING CORPORATION
          AGREEMENT made as of the 9th day of September 2005 (the “Effective
Date”) by and among Smith & Wesson Holding Corporation, a Nevada corporation
(the “Company”), Mitchell A. Saltz (“Saltz”), Robert L. Scott (“Scott”), and
Colton R. Melby (“Melby”) (Saltz, Scott, and Melby sometimes are collectively
referred to as the “Stockholders”).
RECITALS
          WHEREAS, the Company is proposing to sell approximately 6,000,000
shares of its common stock (“Common Stock”) in an offering (the “Offering”) that
is exempt from the registration requirements of the Securities Act of 1933
pursuant to Section 4(2) thereof;
          WHEREAS, it is a condition of the Offering that the Company apply a
portion of the proceeds of the Offering to repurchase outstanding warrants held
by Saltz and Scott;
          WHEREAS, it is a further condition of the Offering that the Company
issue stock purchase warrants (the “Warrants”), a draft of which is attached
hereto, requiring the Company to issue to the investors in the Offering (the
“Investors”) up to an aggregate of 1,200,000 shares of the Company’s Common
Stock (the “Warrant Shares”), at the option of the Investors given at any time
commencing six months from the closing date of the Offering and ending seven
months after the closing date, for a price equal to the per share price of the
Company’s Common Stock on the closing date of the Offering plus $.02 per share
(the “Exercise Price”);
          WHEREAS, Saltz, Scott, and Melby have determined that they will gain
significant benefits from the Offering;
          WHEREAS, Saltz, Scott, and Melby have agreed to sell shares of their
Common Stock in the Company in an aggregate amount equal to the shares covered
by the Warrants at a price equal to the Exercise Price plus any per share sales
commissions for the Warrant Shares (together the “Strike Price”) for a period
ending ten days after the termination of the Warrants so that the Company can
avoid any additional dilution in the Offering.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises herein contained, and for other good and valuable consideration; the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:
          1. Agreement to Supply Shares. The Stockholders shall, within two
business days of the request by the Company, sell to the Company the number of
shares of the Company’s Common Stock held by them set forth beside their
respective names below at a price equal to the Strike Price:

         
Saltz
  500,000 shares
Scott
  300,000 shares
Melby
  400,000 shares

Without limiting the foregoing, the Stockholders hereby appoint the Chief
Executive Officer and the Chief Financial Officer of the Company as their
attorneys-in-fact to take any and all steps

 



--------------------------------------------------------------------------------



 



they deem necessary as appropriate, after consultation with the Company’s legal
counsel, to effectuate the transactions contemplated hereby, including canceling
on the books of the Company the shares set forth above in the event that the
owner of such shares fails to sell such shares as contemplated hereby.
          2. Payment of Purchase Price. In the event of the purchase by the
Investors of additional shares of Common Stock pursuant to the Warrants, the
Company will promptly forward to the Stockholders as appropriate the Strike
Price for each share sold.
          3. Termination. This Agreement shall terminate ten days following the
seven-month anniversary of the closing date of the Offering.
          4. Severability. If the application of any provision of this Agreement
to any particular facts or circumstances shall for any reason be held to be
invalid, illegal, or unenforceable by a court, arbitration panel, or other
tribunal of competent jurisdiction, then (a) the validity, legality, and
enforceability of such provision as applied to any other particular facts or
circumstances, and the other provisions of this Agreement, shall not in any way
be affected or impaired thereby; and (b) such provision shall be enforced to the
maximum extent possible so as to effect the intent of the parties. If, moreover,
any provision contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity, or subject, it
shall be construed by limiting and reducing such provision, so as to cause such
provision to be enforceable to the extent compatible with applicable law.
          5. Specific Performance. The parties hereby declare that it is
impossible to measure in money the damages that would result from any breach of
this Agreement. Therefore, each party hereto waives any claim or defense that an
adequate remedy at law exists in any action or proceeding brought to enforce any
of the provisions of this Agreement. In the case of any breach of this
Agreement, the non-breaching party shall be entitled to injunctive relief
without the necessity of proving actual damages.
          6. Further Assurances. Each party shall execute and deliver such
instruments, documents, and assurances, and take such further actions as the
other parties may reasonably request in order to effectuate fully any of the
provisions of this Agreement.
          7. Governing Law. This Agreement shall be construed in accordance with
and governed by the internal laws of the state of Nevada, without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the state of Nevada to the rights
and duties of the parties.
          8. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. A party may execute and deliver this
Agreement by transmitting a facsimile copy of the executed signature page to the
other party.
          9. Notice. All notices under this Agreement shall be in writing and
shall be delivered by personal service, overnight courier service, facsimile, or
certified mail (if such service is not available, then by first class mail),
postage prepaid, to principal executive offices of the Company or to the address
of the Stockholders as appearing in the records of the

2



--------------------------------------------------------------------------------



 



Company, as appropriate. Any notice sent by certified mail shall be deemed to
have been given three business days after the date on which it is mailed. All
other notices shall be deemed given when received. No objection may be made to
the manner of delivery of any notice actually received in writing by an
authorized agent of a party.
          10. Successors and Assigns. This Agreement shall bind and inure to the
benefit of the successors, assigns, personal representatives, heirs, and
legatees of the parties. Without limiting the generality of the foregoing, the
Company shall be entitled to assign to any person or persons any or all of the
Company’s rights under this Agreement, including, without limitation, the
Company’s rights under Section 1.
          11. Amendment; Waiver. This Agreement shall not be amended except by a
writing executed by both of the parties. Any party may waive compliance by any
other party with any of the covenants or conditions herein, but no waiver shall
be binding unless such waiver is in a writing executed by the party making such
waiver. No waiver of any of the provisions of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver.
          12. Entire Agreement. This Agreement constitutes the entire agreement
of the parties relating to the subject matter hereof. Any prior oral or written
agreements, promises, negotiations or representations not expressly set forth in
this Agreement are hereby rendered void and of no force or effect.
          13. Captions and Headings. The captions or headings of the provisions
of this Agreement are for reference only and are not to be construed in any way
as part of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereby execute this Agreement as of
the Effective Date.

              SMITH & WESSON HOLDING CORPORATION       STOCKHOLDERS
 
           
By:
  /s/ Michael F. Golden       /s/ Mitchell A. Saltz
 
           
Name:
  Michael F. Golden       Mitchell A. Saltz
Title:
  President and Chief Executive Officer        
 
           
 
          /s/ Robert L. Scott
 
           
 
          Robert L. Scott
 
           
 
          /s/ Colton R. Melby
 
           
 
          Colton R. Melby

4